         Case 8:17-cv-03817-TDC Document 39 Filed 05/01/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
           CHAMBERS OF                                             6500 Cherrywood Lane
        TIMOTHY J. SULLIVAN                                       Greenbelt, Maryland 20770
  UNITED STATES MAGISTRATE JUDGE                                  Telephone: (301) 344-3593
                                                              MDD_TJSchambers@mdd.uscourts.gov


                                           May 1, 2019

LETTER TO COUNSEL:

       Re:      DISH Network, L.L.C. v. Dima Furniture Inc., et al.
                Civil Case No. TDC-17-3817

Dear Counsel:

        On March 21, 2019, this case was referred to me (ECF No. 38) for a report and
recommendation on Plaintiff’s motion for default judgment (ECF No. 35). By this Order, I direct
Plaintiff to supplement the motion as directed below. Plaintiff’s supplement should be filed on or
before May 15, 2019.

        Rule 65(d) provides that injunctions bind only the parties, the parties’ agents, and “other
persons who are in active concert or participation” with the parties or their agents. DISH requests
that the Court enter an injunction that is binding upon certain nonparties, including OVH SAS,
OVH GmbH, VeriSign, Inc., GoDaddy.com LLC, Name.com, Inc., and Facebook, Inc.
(collectively, the “nonparties”). It appears that at least some of the nonparties received notice of
DISH’s motion and its request for the entry of an injunction that will bind them. To clarify the
record, DISH is instructed to state which of the nonparties have received notice of DISH’s motion,
and whether any of the nonparties have notified DISH of any objections.

        In addition, DISH cites to numerous cases in which courts have entered injunctions binding
on nonparties that were similarly situated to the nonparties in this case. Most of the cases that
DISH relies on do not explain why the nonparties were found to be “in active concert or
participation” with the respective infringing parties. DISH is directed to submit a brief argument
regarding why it believes the nonparties in this case are “in active concert or participation” with
any of the defendants, such that those nonparties may be bound by an injunction under Rule 65(d).

       Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
accordingly.

                                                     Sincerely yours,

                                                            /s/
                                                     Timothy J. Sullivan
                                                     United States Magistrate Judge
